325 F.2d 230
Norman BENNETT, Appellant,v.FORD MOTOR COMPANY, Appellee.
No. 17509.
United States Court of Appeals District of Columbia Circuit.
Argued October 9, 1963.
Decided November 7, 1963.
Petition for Rehearing En Banc Denied December 27, 1963.

Messrs. Albert Brick and Elliott I. Pollock, Washington, D. C., with whom Mr. Samuel Intrater, was on the brief, for appellant.
Mr. Ralph L. Chappell, New York City, of the bar of the Court of Appeals of New York, pro hac vice, by special leave of court, with whom Messrs. Leo A. Rosetta and Laidler B. Mackall, Washington, D. C., were on the brief, for appellee.
Before WASHINGTON, BURGER and McGOWAN, Circuit Judges.
PER CURIAM.


1
This is an appeal from a judgment of the District Court in a patent infringement case, in which the court directed a verdict for the appellee.1 Appellant, in addition to challenging the directed verdict, urges that it was error to exclude reports of certain tests and the testimony of proffered witnesses on engineering issues and on damages.


2
We have carefully examined all of the claims of error in light of the record and find no error warranting reversal.


3
Affirmed.



Notes:


1
 The patent allegedly infringed is No. 2,585,530, issued to Norman Bennett on February 12, 1952